COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-345-CR
 
 
CHERYLE TAYLOR WIGGINS                                                 APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




A jury
convicted Appellant Cheryle Taylor Wiggins of felony driving while intoxicated
and assessed her punishment at sixteen years=
confinement and a $10,000 fine.  The
trial court sentenced her accordingly. 
In her sole point, Appellant contends that the trial court erred by
ordering that she pay court costs and attorney=s fees
as a condition of parole.  The trial
court did not so order but merely Arecommend[ed] that
any unpaid amounts be added as a condition of parole,@ which
is permissible.[2]  [Emphasis added.]  We therefore overrule Appellant=s sole
point and affirm the trial court=s
judgment.
 
 
LEE ANN DAUPHINOT
JUSTICE
 
PANEL:  LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 31, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Ceballos v. State, 246 S.W.3d 369, 373
(Tex. App.CAustin 2008, pet. ref=d) (noting that trial
court has authority to recommend parole conditions and modifying judgment
conditioning parole upon payment of court costs, fines, and attorney=s fees to instead
recommend that parole board order payment); McNeill v. State, 991 S.W.2d
300, 302B03 (Tex. App.CHouston [1st Dist.] 1999,
pet. ref=d, untimely filed)
(upholding judgment that recommended payment of restitution as condition of
parole).